DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/30/2021 is acknowledged.
Claims 70-71 and 112 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-7, 9-10, 13, 18-19, 25-28, 35-36, 46-47, 49, 51-53, 58, and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-37, 40, 42, 44-52, and 57-58 of U.S. Patent No. 10,407,658. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 46-47, the same subject matter is recited in claim 31 of the reference patent.
Regarding claim 3, the same subject matter is recited in claim 37 of the reference patent.
Regarding claim 4, the same subject matter is recited in claim 40 of the reference patent.
Regarding claim 6, the same subject matter is recited in claim 42 of the reference patent.

Regarding claim 9, the same subject matter is recited in claim 45 of the reference patent.
Regarding claim 10, the same subject matter is recited in claim 46 of the reference patent.
Regarding claim 13, the same subject matter is recited in claim 47 of the reference patent.
Regarding claims 18-19, the same subject matter is recited in claim 48 of the reference patent.
Regarding claim 25, the same subject matter is recited in claim 49 of the reference patent.
Regarding claim 26, the same subject matter is recited in claim 50 of the reference patent.
Regarding claim 27, the same subject matter is recited in claim 51 of the reference patent.
Regarding claim 28, the same subject matter is recited in claim 52 of the reference patent.
Regarding claim 35, the same subject matter is recited in claim 58 of the reference patent.
Regarding claim 36, the same subject matter is recited in claim 57 of the reference patent.
Regarding claim 49, the same subject matter is recited in claim 32 of the reference patent.
Regarding claim 51, the same subject matter is recited in claim 33 of the reference patent.
Regarding claim 52, the same subject matter is recited in claim 34 of the reference patent.
Regarding claim 53, the same subject matter is recited in claim 35 of the reference patent.
Regarding claim 58, the same subject matter is recited in claim 36 of the reference patent.
Regarding claim 68, the same subject matter is recited in claim 37 of the reference patent.

Claim Objections
Claim 13 objected to because of the following informalities:  
Lines 5-6 of claim 13 recite wherein the base is formed from a rigid material having a high thermal conductivity and low thermal capacitance; however, this subject matter has already been recited in line 2 of the claim.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 35, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 43 recites the limitation "the plurality of openings passing through the enclosure" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claims 40 and 1, from which claim 43 depends, do not recite a plurality of openings passing through the enclosure. Claim 1 recites a plurality of openings “in the enclosure,” however, it is not immediately clear if these are the same openings that claim 43 is referring to. 
Claims 33 and 35 depend from claim 43 are rejected for the same reason presented above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 7, 9-10, 18-19, 40, 46, 58, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US Patent Application Publication 2012/0329143) (already of record) in view of Kang (US Patent Application Publication 2013/0036755) (already of record).
Regarding claim 1, Yamazaki et al. discloses an incubator (para. 18-19) (Figs. 1-4, sheets 1-4 of 4) comprising:
an enclosure (comprising base 205 and packing layer 101, para. 24-26) having an internal chamber (space defined between base 205 and packing layer 101, see Fig. 2) configured to support an array comprising a plurality of reagent vessels (204) (para. 25, see Fig. 2), wherein the enclosure comprises at least one passage (see at least one opening defined in base 205, Figs. 2, 4) configured for gas entry, a connector (301) adapted to connect a fluid source to the at least one passage (para. 32), and a plurality of openings (103) configured to allow access to the openings of the vessels (204) (para. 24, 31, see Fig. 2);
a first cooling device (202) engaged directly with the enclosure (para. 29, see Fig. 2);
a sealing element (203) comprising a first plurality of openings corresponding to at least a subset of the plurality of openings (103) in the enclosure (see first two openings 206 corresponding to the subset of openings 103 assigned to Reagent A and Reagent B; para. 25, 29, 31, see Fig. 3),
wherein the sealing element (203) is configured to form a seal with the plurality of openings in the enclosure (para. 29-33),
wherein the sealing element (203) is movable between a closed position where the sealing element occludes, and thereby seals, each of the plurality of openings (103) in the enclosure (para. 31, see Fig. 3a),  and a first open position where the first plurality of openings of the sealing element are in register with at least a subset of the plurality of openings in the enclosure (para. 32, see Fig. 3b), thereby providing access to the internal chamber of the enclosure and any cell culture plate therein (para. 32), and

As to the claim limitations of the internal chamber being configured to support a cell culture plate comprising a plurality of wells; wherein the connector is adapted to connect a pressurized gas source; and the sealing element is configured to form a seal with the plurality of openings in the enclosure that allows the enclosure to maintain a pressure in the internal chamber between about 0.0005 psi to about 0.01000 psi above ambient pressure when gas from the pressurized gas source flows into the internal chamber, it has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). The aforementioned claim limitations are recitations of intended use of the claimed apparatus and have therefore been given appropriate patentable weight. As to the claim limitation of the internal chamber being configured to support a cell culture plate comprising a plurality of wells, Yamazaki et al. discloses that the internal chamber is configured to support an array comprising a plurality of reagent vessels (204), as set forth above. As such, the internal chamber disclosed by Yamazaki et al. would be fully capable of supporting a cell culture plate comprising a plurality of wells having the same footprint and dimensions as the array of reagent vessels. As to the claim limitation of the connector being adapted to connect a pressurized gas source, Yamazaki et al. discloses that the connector (301) is a nozzle configured to dispense a fluid (para. 32), and such a nozzle is fully capable of being adapted to connect to a pressurized gas source, e.g., by connecting the nozzle to the outlet line of a pressurized gas source. As to the claim limitation of the sealing element is configured to form a seal with the plurality of openings in the enclosure that allows the enclosure to maintain a pressure in the internal chamber between about 0.0005 psi to about 0.01000 psi above ambient pressure when gas from the pressurized gas source flows into the internal chamber, Yamazaki et al. discloses that the 
Yamazaki et al. discloses that the incubator is configured to store laboratory reagents (para. 1-5), wherein it is important to maintain a desired internal temperature and humidity within the internal chamber to ensure that the quality of the reagent does not diminish (para. 4, 19-20, 29); however, Yamazaki et al. is silent as to the incubator comprising a controller configured to control the first cooling device and maintain a selected internal temperature, humidity, and gas content within the internal chamber of the enclosure.
Kang discloses a device comprising an enclosure (1) having an internal chamber (2) configured to contain laboratory reagents therein (para. 38) (Figs. 1 and 5, sheets 1 and 5 of 7), the device further comprising a controller (9) configured to control a cooling device engaged with the enclosure such that a temperature of the internal chamber can be maintained within a desired range (para. 62, 85-86, see Fig. 5). Kang discloses that the controller is further configured maintain a selected humidity and gas content within the internal chamber, such that environmental conditions conducive to proper reagent storage are maintained within the enclosure (para. 14-18, 28, 85-86).
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the claimed invention to modify the incubator disclosed by Yamazaki et al. to comprise a controller configured to control the first cooling device and maintain a selected internal temperature, humidity, and gas content within the internal chamber of the enclosure, as Kang discloses that it is known in the art of laboratory reagent storage devices to provide such a controller in order to achieve desired environmental conditions within the device, and the skilled artisan would have been motivated to 
Regarding claim 7, Yamazaki et al. discloses that the plurality of openings in the enclosure (103) are configured to be in register with the plurality reagent vessels supported in the internal chamber (para. 24), wherein the internal chamber is fully capable of supporting a cell culture plate comprising a plurality of wells, as set forth above. Therefore, the plurality of openings in the enclosure disclosed by Yamazaki et al. would be fully capable of being in register with a plurality of cell culture plate wells having the same footprint and dimensions as the array of reagent vessels.
Regarding claim 9, Yamazaki et al. discloses that the enclosure comprises a base (205) and a packing layer (101) wherein the base (205) and the packing layer (101) define the internal chamber, as set forth above, the packing layer (101) meeting the limitation of a lid, as it is a planar structure covering the base (see Figs. 2-3).
Regarding claim 10, Yamazaki et al. discloses that the enclosure comprises a base (205) and a packing layer (101), the packing layer (101) meeting the limitation of a lid, as it is a planar structure covering the base (see Figs. 2-3). Yamazaki et al. further discloses that the enclosure comprises a front plate (105) (para. 24, 28), the base (205), lid (101), and front plate (105) defining the internal chamber (see Figs. 1-3). 
Regarding claim 18, Yamazaki et al. discloses that the lid (101) comprises a connector (105) comprising a flexible tab configured to sealably connect the lid to the base (205) (para. 28, 31).
Regarding claim 19, the rejection of claim 18, above, forms the basis of the rejection of claim 19.
Regarding claim 36, Yamazaki et al. discloses that the first cooling device is a Peltier device (para. 29).


Yamazaki et al. is silent as to the incubator further comprising a second cooling device within the enclosure and controlled by the controller.
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the filing date of the claimed invention to modify the incubator taught by Yamazaki et al. in view of Kang to comprise a second cooling device controlled by the controller, as such a modification would require merely duplicating the first cooling device taught by the prior art combination, and would result in the predictable and advantageous outcome of increasing the efficiency of cooling the base. As to the claimed placement of the second cooling device within the enclosure, it has been held that the rearrangement of parts of a prior art device, wherein the rearrangement does modify the operation of the device, is an obvious matter of design choice (MPEP §2144.04). The skilled artisan would have found it obvious to arrange the second cooling device within the enclosure, as such a modification would not modify the cooling operation of the device, and would achieve the advantage of providing a cooling effect in a different location of the incubator than that of the first cooling device, which is provided to a side, and would therefore improve uniformity of cooling. 
Regarding claim 46, Yamazaki et al. discloses that the incubator includes a support for the plurality of reagent vessels (upper side of base 205 within the enclosure, see para. 29 and Figs. 2-3), wherein the support is fully capable of being for a cell culture plate, as set forth above.
Regarding claim 58, Yamazaki et al. discloses that the support is formed by one or more internal surfaces of the enclosure, as set forth above.
. 

Claims 3-4 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US Patent Application Publication 2012/0329143) (already of record) in view of Kang (US Patent Application Publication 2013/0036755) (already of record) as applied to claim 1, above, and in further view of Mortillaro et al. (US Patent Application Publication 2008/0220481) (already of record).
Regarding claim 3, Yamazaki et al. discloses that each opening of the plurality of openings (103) in the enclosure is configured to enable access to a corresponding reagent vessel, as set forth above, wherein the amount of reagent contained in each vessel is very small (para. 4-5). Yamazaki et al. discloses that the reagent vessels are configured to contain reagents used to perform a nucleic acid analysis reaction (para. 2-5).
	Yamazaki et al. is silent as to each opening of the plurality of openings in the enclosure having a diameter of about 1 mm to about 10 mm, or about 1 mm to about 5 mm.
Mortillaro et al. discloses that it is common in laboratory processes to use a device comprising an array of reagent vessels (called wells), wherein each vessel has an opening diameter of 5-6mm and a volume of 100-200 microliters, for containing reagents used for preparing a nucleic acid analysis reaction (para. 2-13).
	It would have been obvious to one of ordinary skill in the art at the time before the filing date of the claimed invention to modify the plurality of openings in the enclosure disclosed by Yamazaki et al. such that each opening has a diameter of about 5-6mm (falling within the claim range of 1-10mm), because Mortillaro et al. discloses that reagent vessels used to contain reagents for nucleic acid laboratory reactions commonly have an opening diameter in such a range, and the skilled artisan would 
Regarding claim 4, Yamazaki et al. discloses that the internal chamber is defined between base 205 and packing layer 101 and is configured to support an array of reagent vessels, as set forth above, wherein the reagent vessels are configured to contain reagents used to perform a nucleic acid analysis reaction (para. 2-5).
	Yamazaki et al. is silent as to the internal chamber having a volume of about 200 cm3 to about 750 cm3 or about 750 cm3 to about 2000 cm3.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). The skilled artisan would have recognized that increasing the volume of the internal chamber would increase the cooling load required to maintain a desired temperature within the internal chamber. Furthermore, Mortillaro et al. discloses that it is common in laboratory processes to use a device comprising an array of 96 reagent vessels (called wells), wherein the footprint of the device is about 85 mm x 127 mm and each vessel has a volume of 100-200 microliters, for containing reagents used for preparing a nucleic acid analysis reaction (para. 2-13). Thus, general conditions for the typical volume of a storage area for reagents for preparing a nucleic acid reaction are known in the art. It would have been obvious to one of ordinary skill in the art at the time before the filing date of the claimed invention to discover through routine experimentation an optimum range for the volume of the internal chamber in order to arrive at an internal chamber that can be efficiently cooled to a desired temperature by means of the cooling device, within the bounds of standard dimensions for storing nucleic acid reagents as is known in the art. 

	Yamazaki et al. does not expressly teach that the internal chamber is configured to support a 96-well plate or a 384-well plate.
	Mortillaro et al. discloses that it is common in laboratory processes to use a 96-well plate (i.e., a device comprising an array of 96 wells serving as reagent vessels), for containing reagents used for preparing a nucleic acid analysis reaction (para. 2-13).
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the claimed invention to modify the enclosure disclosed by Yamazaki et al. such that the internal chamber is configured to support a 96-well plate, as Mortillaro et al. discloses that it is common to use such a plate for containing reagents pertaining to a nucleic acid analysis reaction, and the skilled artisan would have recognized the advantage in forming the internal chamber to be compatible with a reagent storage device widely used in the art. 
Regarding claim 68, Yamazaki et al. discloses that each opening of the plurality of openings in the sealing element is configured to enable access to a corresponding reagent vessel, as set forth above, wherein the amount of reagent contained in each vessel is very small (para. 4-5). Yamazaki et al. discloses that the reagent vessels are configured to contain reagents used to perform a nucleic acid analysis reaction (para. 2-5).
	Yamazaki et al. is silent as to each opening of the plurality of openings in the sealing element having a diameter of about 1 mm to about 10 mm, or about 1 mm to about 5 mm.
Mortillaro et al. discloses that it is common in laboratory processes to use a device comprising an array of reagent vessels (called wells), wherein each vessel has an opening diameter of 5-6mm and a 
	It would have been obvious to one of ordinary skill in the art at the time before the filing date of the claimed invention to modify the plurality of openings in the sealing element disclosed by Yamazaki et al. such that each opening has a diameter of about 5-6mm (falling within the claim range of 1-10mm), because Mortillaro et al. discloses that reagent vessels used to contain reagents for nucleic acid laboratory reactions commonly have an opening diameter in such a range, and the skilled artisan would have been motivated to select an appropriate dimension for each of the plurality of openings for accessing a reagent vessel therethrough during a nucleic acid reaction preparation process. 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US Patent Application Publication 2012/0329143) (already of record) in view of Kang (US Patent Application Publication 2013/0036755) (already of record) as applied to claim 9, above, and in further view of Schryver et al. (US Patent Application Publication 2015/0334774) (already of record).
Regarding claim 11, Yamazaki et al. discloses that the base (205) is formed from a rigid metallic material, wherein the cooling device (202) cools the base (205) such that the vessels stored on the base are maintained at a low temperature (para. 29). Yamazaki et al. discloses that the base (205) is configured with a hollow region (see openings for receiving vessels 204, Figs. 2-3) forming part of the internal chamber of the enclosure, wherein the lid (101) is formed from an insulating material such as a soft foam (para. 26).
Yamazaki et al. does not expressly teach the rigid metallic material having a high thermal conductivity and low thermal capacitance, and the soft foam insulating lid material comprising a plastic.
	Schryver et al. discloses a device (Fig. 2, sheet 4 of 27) configured to maintain a plurality of laboratory vessels at a selected temperature (para. 74), the device comprising a base (called block) 
	It would have been obvious to one of ordinary skill in the art at the time before the filing date of the claimed invention to modify the base and lid disclosed by Yamzaki et al. to comprise an aluminum material having a high thermal conductivity and low thermal capacitance and a plastic foam, respectively, as Schryver et al. discloses that it is known in the art to use such materials in laboratory vessel holding device to maintain desired temperature conditions, and the skilled artisan would have been motivated to select materials recognized in the art to be suitable for achieving temperature control and insulation. 
Regarding claim 13, Yamazaki et al. discloses that the base (205) is formed from a rigid metallic material, wherein the cooling device (202) cools the base (205) such that the vessels stored on the base are maintained at a low temperature (para. 29). Yamazaki et al. discloses that the base (205) comprises a base with four walls and a hollow region (see openings for receiving vessels 204, Figs. 2-3) forming part of the internal chamber of the enclosure.
Yamazaki et al. does not expressly teach the rigid metallic material having a high thermal conductivity and low thermal capacitance, wherein the base includes four walls with one of the four walls having a height that is shorter than the height of the other three walls
	Schryver et al. discloses a device (Fig. 2, sheet 4 of 27) configured to maintain a plurality of laboratory vessels at a selected temperature (para. 74), the device comprising a base (called block) configured to support the vessels thereon (para. 74), wherein the base is formed from a rigid aluminum material (i.e., a material having a high thermal conductivity and low thermal capacitance) and is 
	It would have been obvious to one of ordinary skill in the art at the time before the filing date of the claimed invention to modify the base and lid disclosed by Yamzaki et al. to comprise an aluminum material having a high thermal conductivity and low thermal capacitance and a plastic foam, respectively, as Schryver et al. discloses that it is known in the art to use such materials in laboratory vessel holding device to maintain desired temperature conditions, and the skilled artisan would have been motivated to select materials recognized in the art to be suitable for achieving temperature control and insulation. 
	As to the claimed one of the four walls having a height that is shorter than the height of the other three walls, it has been held that changes in shape are considered a matter of choice which a person of ordinary skill in the art would find prima facie obvious absent persuasive evidence that the particular shape configuration is significant (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the filing date of the claimed invention to modify the shape of the base taught by Yamazaki et al. as modified by Schryver et al. such that one of the four walls has a height shorter than the others, as such a modification would require a mere change in shape of the base, absent persuasive evidence that the particular shape configuration is significant.

Claim 121 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US Patent Application Publication 2012/0329143) (already of record) in view of Kang (US Patent Application Publication 2013/0036755) (already of record) and in further view of Johnson et al. (US Patent Application Publication 2003/0072679) (already of record).

an incubator comprising:
an enclosure (comprising base 205 and packing layer 101, para. 24-26) having an internal chamber (space defined between base 205 and packing layer 101, see Fig. 2) configured to support an array comprising a plurality of reagent vessels (204) (para. 25, see Fig. 2), wherein the enclosure comprises at least one passage (see at least one opening defined in base 205, Figs. 2, 4) configured for gas entry, a connector (301) adapted to connect a fluid source to the at least one passage (para. 32), and a plurality of openings (103) configured to allow access to the openings of the vessels (204) (para. 24, 31, see Fig. 2);
a first cooling device (202) engaged directly with the enclosure (para. 29, see Fig. 2);
a sealing element (203) comprising a first plurality of openings corresponding to at least a subset of the plurality of openings (103) in the enclosure (see first two openings 206 corresponding to the subset of openings 103 assigned to Reagent A and Reagent B; para. 25, 29, 31, see Fig. 3),
wherein the sealing element (203) is configured to form a seal with the plurality of openings in the enclosure (para. 29-33),
wherein the sealing element (203) is movable between a closed position where the sealing element occludes, and thereby seals, each of the plurality of openings (103) in the enclosure (para. 31, see Fig. 3a),  and a first open position where the first plurality of openings of the sealing element are in register with at least a subset of the plurality of openings in the enclosure (para. 32, see Fig. 3b), thereby providing access to the internal chamber of the enclosure and any cell culture plate therein (para. 32), and

	a sampling component (comprising 402) configured to access the incubator to collect samples within the internal chamber of the enclosure of the incubator (para. 19).		
As to the claim limitations of the internal chamber being configured to support a cell culture plate comprising a plurality of wells; wherein the connector is adapted to connect a pressurized gas source; and the sealing element is configured to form a seal with the plurality of openings in the enclosure that allows the enclosure to maintain a pressure in the internal chamber between about 0.0005 psi to about 0.01000 psi above ambient pressure when gas from the pressurized gas source flows into the internal chamber, it has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). The aforementioned claim limitations are recitations of intended use of the claimed apparatus and have therefore been given appropriate patentable weight. As to the claim limitation of the internal chamber being configured to support a cell culture plate comprising a plurality of wells, Yamazaki et al. discloses that the internal chamber is configured to support an array comprising a plurality of reagent vessels (204), as set forth above. As such, the internal chamber disclosed by Yamazaki et al. would be fully capable of supporting a cell culture plate comprising a plurality of wells having the same footprint and dimensions as the array of reagent vessels. As to the claim limitation of the connector being adapted to connect a pressurized gas source, Yamazaki et al. discloses that the connector (301) is a nozzle configured to dispense a fluid (para. 32), and such a nozzle is fully capable of being adapted to connect to a pressurized gas source, e.g., by connecting the nozzle to the outlet line of a pressurized gas source. As to the claim limitation of the sealing element is configured to form a seal with the plurality of openings in the enclosure that allows the enclosure to maintain a pressure in the 
Yamazaki et al. discloses that the incubator is configured to store laboratory reagents used to perform a nucleic acid analysis reaction (para. 1-5), wherein it is important to maintain a desired internal temperature and humidity within the internal chamber to ensure that the quality of reagents does not diminish (para. 4, 19-20, 29).
Yamazaki et al. is silent as to the sampling component being a robotic component, and the system comprising a controller configured to control the first cooling device; maintain a selected internal temperature, humidity, and gas content within the internal chamber of the enclosure; open a plurality of passages from an exterior of the incubator to the internal chamber of the enclosure; and control the robotic sampling component to access, via the plurality of passages, a plurality of wells of a well plate contained within the internal chamber of the enclosure.
Kang discloses a device comprising an enclosure (1) having an internal chamber (2) configured to contain laboratory reagents therein (para. 38) (Figs. 1 and 5, sheets 1 and 5 of 7), the device further comprising a controller (9) comprising a computer configured to control a cooling device engaged with the enclosure such that a temperature of the internal chamber can be maintained within a desired range (para. 62, 85-86, see Fig. 5). Kang discloses that the controller is further configured maintain a selected humidity and gas content within the internal chamber, such that environmental conditions conducive to proper reagent storage are maintained within the enclosure (para. 14-18, 28, 85-86).

	As to the claimed robotic sampling component and controller configured for control thereof, Johnson et al. discloses a device (101) configured to contain and process reagents for performing a nucleic acid analysis reaction (para. 4-9, 111) (Figs. 22-23, sheets 19-20 of 27), the device comprising a station (103) for supporting a plurality of vessels for containing the reagents (para. 111) and a robotic sampling component (100) configured to deposit and collect samples from the vessels (para. 111, 141-154). Johnson et al. discloses that the device comprises a controller comprising a computer (para. 130, 148) configured to control the robotic sampling component by opening a plurality of passages (comprising nozzles 132 and tubing 145) from an exterior of the vessels to the interior of the vessels, and control the robotic sampling component to access, via the plurality of passages, a plurality of vessels for automated depositing and collection of fluid (para. 137, 141-154), wherein the vessels may comprise the wells of a multiwell plate (para. 111).
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the claimed invention to modify the sampling component disclosed by Yamazaki et al. to comprise a robotic sampling component for automated fluid transfer, as Johnson et al. discloses that it is known in the art to use such a robotic component in a device for the handling of laboratory reagents, and the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Voegelin et al. (US Patent Application Publication 2003/0170147) is directed to a reaction block for a plurality of sample holders and a slider configured to allow access based on a position thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799